DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendments and arguments have been reviewed but are moot in view of the new rejection.
	Applicant states that Scott et al “stops and starts its conveyor through a system controller”.  While Scott has the ability to stop and start its conveyor, applicant’s implication that Scott stops and starts the conveyor in order to execute the industrial task is incorrect.   Paragraph 0029 of Scott makes it clear that one of the main industrial tasks executed by the camera system of Scott is to control the speed of the moving conveyor belt while tracking the moving workpieces.

Claim Rejections - 35 USC § 112
Claims 25-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

[0008] Decoupled--by its very nature, any relative motion between the conveyor and an object riding on the conveyor cannot be measured by a rotary encoder fixed to a drive shaft. Experience shows that the inertia of heavy objects on an assembly line may drive a heavy object forwards or the object may even bounce backwards when the conveyor's drive motor stops and starts; and
	
This section of the specification is discussing the limitations of the prior art technology.  Nowhere in the specification does the system mention the ability to operate “without a need to stop a conveyor”.     The specification notes performing a task on a moving object, but that cannot be extended to cover the negative limitation as claimed.
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 25-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0303741 to Scott et al in view of “Point Cloud Mapping Measurements using Kinect RGB-D Sensor and Kinect Fusion for Visual Odometry” by Namitha et al (hereinafter Namitha) and further in view of U.S. Patent 6,621,566 to Aldrich et al.
Referring to claim 25, Scott shows a non-contact method of controlling an industrial automation machine configured to accept input from a mechanical position encoder to perform an industrial task on an inanimate object moving on a conveyor, the method comprising:  providing at least one 3D depth or vision station located in an industrial environment (paragraph 0030, 0036 – time of flight camera), each sensor having a field of view at the vision station to obtain a stream of point cloud data representative of a surface shape of the object moving along or about an axis in the vision station within its field of view (paragraph 0029 - “the range camera system 12 may track the positions of the material 30 as it moves along the conveyor belt”); tracking the motion of the object within the vision station as a function of time based on each stream of point cloud data to obtain at least one stream of estimated positions (paragraphs 0072 - 0073); and generating a command signal for use by the industrial automation machine based on the stream of poses without a need to stop the conveyor. (paragraph 0029 - “The motion recognition system 16 may then send information related to the positions of the material 30 to the system controller 18, which may use that information to control various industrial automation devices 20”,  paragraph 0063 shows speeding up the conveyor belt as an additional example).
Scott shows the use of 3D time of flight cameras but does not specifically call this “point cloud data”.   
With the availability of time of flight RGB-D (colour-depth) cameras using structured light sensing, in recent years, access to three dimensional information in real time and frame rates has become possible.” (page 209).   “For matching the consecutive point clouds into a single 3D model, the 6DOF camera pose estimates are obtained at each time t during the mapping process. For aligning the consecutive point clouds (we can call it as source and target point clouds) we have to choose the first point cloud as the reference model. Then the new arriving point clouds are aligned with this model using an iterative method called ICP. The Iterative Closest Point (ICP)7 algorithm is used to minimize the Euclidian squared errors between the points of the source and target acquired point clouds. This allows the algorithm to run faster when it is being parallelized on GPU.” (page 211).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the 3D cameras used in Scott produce “point cloud data” as shown in teaching reference Namitha.
Scott/Namitha do not specifically show that the control command issued in Scott to an industrial automation machine is to control the machine so that the machine accurately performs the industrial task at at least one accurate location on the moving object.
Aldrich shows an inspection station for circuit boards using an imaging system in a moving conveyor system (Figure 3) where quadrature signals are generated by the sensed data to track the placement of the object and move the dome assembly (camera array) to the correct position (Column 4, line 64 – Column 5, line 15).


Referring to claim 26, Scott shows wherein the industrial automation machine is an industrial robot (paragraph 0028).
Referring to claim 27, Scott shows wherein the command signal is a trigger signal (paragraph 0032 shows various trigger commands and automation signals for control of the system).
Referring to claim 28, Aldrich shows wherein the command signal is a stream of quadrature signals for each axis (Column 4, line 64 – Column 5, line 15).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use quadrature signals as shown in Aldrich because it “provides the necessary motor drive signal corrections to properly position the dome assembly” (column 54, lines 6-15).
Referring to claim 29 and 30, Aldrich shows wherein the machine is an inspection machine to inspect the object and the task is an inspection task (Column 4, lines 9-13).
Referring to claim 31, both Scott and Aldrich show linear conveyors (Aldrich, Figure 3).
Referring to claim 32, Aldrich shows determining a multidimensional offset of the object from a reference pose and generating an offset signal for use by the industrial automation machine based on the offset (offset signal is the difference between the desired placement of the inspected object and the actual position, from which the quadrature signals above are generated).
paragraph 0072 – velocity); and processing the kinematic state estimates in real time to obtain an evolution of the state of the object (paragraph 0073 – “predict a location… at various points in time”).
Referring to claim 34 and 35, Scott shows wherein the step of processing the kinematic state estimates utilizes a transient model or a steady state model (paragraph 0073 shows acceleration or a change in acceleration which would change the model used by the process from a kinematic model to a derivative based modeling).
Referring to claim 36, Scott shows shows a plurality of cameras (one or more range cameras, paragraph 0022) wherein each of the sensors is mounted in a fixed position within the vision station (Figure 8).
Non-contact system claims 37-48 correspond directly to the non-contact method claims 25-36 and are rejected for the same reasons using the same citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117